           Case 1:20-cv-00783-RP Document 48-1 Filed 06/30/21 Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION



HOMELAND INSURANCE COMPANY OF
NEW YORK,                                  CIVIL ACTION NO. 1:20-cv-783
                       Plaintiff,

         v.

CLINICAL PATHOLOGY
LABORATORIES, INC. SONIC
HEALTHCARE USA, INC., MEDLAB
PATHOLOGY, SONIC HEALTHCARE
(IRELAND) LIMITED, AND SONIC
HEALTHCARE LIMITED.

                       Defendants.



 DECLARATION OF JOHN T. BROOKS RE: HOMELAND INSURANCE COMPANY
OF NEW YORK’S REPLY IN SUPPORT OF ITS MOTION FOR RECONSIDERATION
   OF THE COURT’S RULING ON DEFENDANTS’ MOTION TO DISMISS THE
                       AMENDED COMPLAINT




          SMRH:4829-
4472-9328.1
              Case 1:20-cv-00783-RP Document 48-1 Filed 06/30/21 Page 2 of 5




         I, John T. Brooks, declare as follows:

         1.       I am a partner in the law firm Sheppard, Mullin, Richter & Hampton LLP,

attorneys of record for Homeland Insurance Company of New York (“Homeland”) in this matter.

I have personal knowledge of the facts set forth below.

         2.       As counsel for Homeland, I am familiar with the documents that form the basis

for Homeland’s allegations in this lawsuit. One such document is an insurance application

signed on April 11, 2016, on behalf of Defendants. That Application is relevant to and supports

Homeland’s allegations regarding what information was incorporated into the insurance policy at

issue in this action. Attached hereto as Exhibit A are true and correct copies of the pertinent

portions from that April 11, 2016 Application (with relevant portions highlighted for ease of

reference).

         I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct and that this declaration is executed on June 30, 2021 at San Diego, California.




                                                              John T. Brooks




                                                  -1-
          SMRH:4829-
4472-9328.1
           Case 1:20-cv-00783-RP Document 48-1 Filed 06/30/21 Page 3 of 5




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true copy of this document was served upon

counsel of record for all parties who have made an appearance in this case at the addresses

indicated by CM/ECF electronic notification on this 30th day of June 2021. I declare under

penalty of perjury that the foregoing is true and correct.



                                                             /s/ John T. Brooks




                                                 -2-
          SMRH:4829-
4472-9328.1
Case 1:20-cv-00783-RP Document 48-1 Filed 06/30/21 Page 4 of 5




               EXHIBIT A

                             003
                   Case 1:20-cv-00783-RP Document 48-1 Filed 06/30/21 Page 5 of 5




   The undersigned, as authorized agent of all individuals and entities proposed for this insurance, declares that, to the best of his/her knowledge and be-
   lief, after reasonable inquiry, the statements in this Application and any attachments or information submitted with this Application (together referred to
   as the "Application") are true and complete. For Florida accounts, the preceding sentence is replaced with the following: The undersigned, as authorized
   agent of all individuals and entities proposed for this insurance, represents that, to the best of his/her knowledge and belief, after reasonable inquiry,
   the statements in this Application and any attachments or information submitted with this Application (together referred to as the "Application") are
   true and complete. The information in this Application is material to the risk accepted by us. If a policy is issued it will be in reliance upon the Applica-
   tion, and the Application will be the basis of the contract.

   We will maintain the information contained in and submitted with this Application on file and along with the Application will be considered physically
   attached to, part of, and incorporated into the policy, if issued. For North Carolina, Utah and Wisconsin accounts, this Application and the materials
   submitted with it shall become part of the policy, if issued, if attached to the policy at issuance.

   We are authorized to make any inquiry in connection with this Application. Our acceptance of this Application or the making of any subsequent inquiry
   does not bind you or us to complete the insurance or issue a policy.

   The information provided In this Application Is for underwriting purposes only and does not constitute notice to us under any policy of a Claim or poten-
   tial Claim.

   If the information in this Application materially changes prior to the effective date of the policy, you must notify us immediately and we may modify or
   withdraw any quotation or agreement to bind insurance.

   NOTICE TO NEW YORK APPLICANTS: Any person who knowingly and with intent to defraud any insurance company or other person files an application
   for insurance or statement of claim containing any materially false information, or conceals for the purpose of misleading, Information concerning any
   fact material thereto, commits a fraudulent insurance act, which is a crime and shall also be subject to a civil penalty not to exceed five thousand dol-
   lars and the stated value of the claim for each such violation.



   Applicant Name                                         Sonic Healthcare Investments GP

    By (Authorized Signature)

   Name/Title

   Date                                                   April 11 2016

   NOTE: THIS APPLICATION MUST BE SIGNED BY A PARTNER, PRINCIPAL, DIRECTOR OR OFFICER OF THE APPLICANT ACTING AS THE
   AUTHORIZED AGENT OF ALL INDIVIDUALS AND ENTITIES PROPOSED FOR THIS INSURANCE.


    Produced By (Insurance Agent)

    Insurance Agency

    Insurance Agency Taxpayer ID

    Agent License No. or Surplus Lines No.

   Address                                                   Street:
                                                             City:                                                     State:                Zip:

    Email Address


    Submitted By (Insurance Agency)

    Insurance Agency Taxpayer ID

    Agent License No. or Surplus Lines No.

    Address                                                  Street:
                                                             City:                                                     State:                Zip:

    NOTE: FOR NEW HAMPSHIRE APPLICANTS, PRODUCER'S NAME AND SIGNATURE ARE REQUIRED.

HPA-3OO15-O7-12                                                   I Submit
                                                                       004Form I                                                                      Page 6 of 6
